Exhibit 10.3

EXECUTION COPY

 

 

 

GUARANTY

by

PENNYMAC MORTGAGE

INVESTMENT TRUST, as guarantor

Dated as of December 20, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   1    DEFINED TERMS      2   2    GUARANTY      2   3    RIGHT
OF SET-OFF      3   4    SUBROGATION      3   5    AMENDMENTS, ETC      3   6   
GUARANTY ABSOLUTE AND UNCONDITIONAL      4   7    REINSTATEMENT      5   8   
PAYMENTS      5   9    EVENT OF DEFAULT      5   10    SEVERABILITY      6   11
   HEADINGS      6   12    NO WAIVER; CUMULATIVE REMEDIES      6   13    WAIVERS
AND AMENDMENTS; SUCCESSORS AND ASSIGNS; GOVERNING LAW      6   14    NOTICES   
  6   15    GOVERNING LAW; JURISDICTION; WAIVERS      6   16    INTEGRATION;
COUNTERPARTS      7   17    THIRD PARTY BENEFICIARIES      7   18   
ACKNOWLEDGMENTS      7  

 

-i-



--------------------------------------------------------------------------------

GUARANTY

This GUARANTY, dated as of December 20, 2017 (as may be amended, restated,
supplemented or otherwise modified from time to time, this “Guaranty”), is made
by PENNYMAC MORTGAGE INVESTMENT TRUST, a real estate investment trust organized
under the laws of the State of Maryland (the “Guarantor”), in favor of PENNYMAC
CORP. (“PMC”), a Delaware corporation (the “Buyer”).

RECITALS

WHEREAS, pursuant to the Master Repurchase Agreement, dated as of December 20,
2017 (as may be amended, restated, supplemented or otherwise modified from time
to time, the “PMH Repurchase Agreement”), among PennyMac Holdings, LLC (“PMH” or
the “Seller”), the Guarantor and the Buyer, the Buyer has agreed from time to
time to enter into Transactions with the Seller. It is a condition precedent to
the obligation of the Buyer to enter into Transactions with the Seller under the
PMH Repurchase Agreement that the Guarantor shall have executed and delivered
this Guaranty to the Buyer;

WHEREAS, as a condition precedent to entering into the PMH Repurchase Agreement,
the Guarantor is required to execute and deliver this Guaranty;

WHEREAS, the Guarantor will receive a benefit, either directly or indirectly
from the Seller for entering into this Guaranty;

WHEREAS, PMH and PMC ISSUER TRUST—FMSR, a statutory trust organized under the
laws of the State of Delaware (the “Issuer”) entered into that certain
Subordination, Acknowledgement and Pledge Agreement, dated as of December 20,
2017 (the “PMH Subordination Agreement”);

WHEREAS, pursuant to the Master Repurchase Agreement, dated as of December 20,
2017, among PMC, as the seller, the Issuer, as the buyer, and Guarantor, as the
guarantor, PMC has sold to the Issuer all of its right, title and interest in,
to and under the Sold MSR Excess Spread PC;

WHEREAS, pursuant to the Master Repurchase Agreement, dated as of December 20,
2017, among PMH, as the seller, PMC, as the buyer, and Guarantor, as the
guarantor, PMH has pledged to PMC, all of its right, title and interest in, to
and under the Sold MSR Excess Spread PC; and

WHEREAS, pursuant to the Base Indenture, dated as of , 2017, among the Issuer,
as issuer, the Buyer, as servicer and as administrator, Citibank, N.A., as
indenture trustee (in such capacity, the “Indenture Trustee”), calculation
agent, paying agent and securities intermediary, and Credit Suisse First Boston
Mortgage Capital LLC, as administrative agent (together with all schedules and
exhibits thereto, as may be amended, restated, supplemented or otherwise
modified from time to time, the “Base Indenture,” and collectively with each
supplement to the Base Indenture executed and delivered in conjunction with the
issuance of the related Series of Notes, including the schedules and exhibits
thereto, the “Indenture”), the Issuer

 

-1-



--------------------------------------------------------------------------------

will grant to the Indenture Trustee for the benefit and security of the holders
of the notes issued under the Indenture (the “Noteholders”) and the Indenture
Trustee, in its individual capacity (the Noteholder and the Indenture Trustee,
together, the “Secured Parties”), a security interest in all its right, title
and interest in and to the PMH Repurchase Agreement and this Guaranty, as
assignee of PMC.

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the PMH Repurchase Agreement and to enter into Transactions
thereunder, Guarantor hereby agrees with the Buyer, as follows:

1. Defined Terms. (a) Unless otherwise defined herein, terms which are defined
in the PMH Repurchase Agreement and used herein are so used as so defined.

(b) For purposes of this Guaranty, “Obligations” shall mean all obligations and
liabilities of the Seller to the Buyer, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, or out of or in connection with the PMH Repurchase Agreement
and any other PMH Documents and any other document made, delivered or given in
connection therewith or herewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to the Buyer that are
required to be paid by the Seller pursuant to the terms of the PMH Documents and
costs of enforcement of this Guaranty reasonably incurred) or otherwise.

2. Guaranty. (a) The Guarantor hereby unconditionally and irrevocably guarantees
to the Buyer the prompt and complete payment and performance by the Seller when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

(b) The Guarantor further agrees to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by the Buyer in enforcing, or obtaining advice of counsel in respect of, any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, the Guarantor under
this Guaranty. This Guaranty shall remain in full force and effect until the
later of (i) the termination of the PMH Repurchase Agreement and (ii) the
Obligations are paid in full, notwithstanding that from time to time prior
thereto the Seller may be free from any Obligations.

(c) No payment or payments made by the Seller or any other Person or received or
collected by the Buyer from the Seller or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application, at any time
or from time to time, in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Guarantor hereunder which shall, notwithstanding any such payment or payments,
remain liable for the amount of the outstanding Obligations until the
outstanding Obligations are paid in full.

(d) The Guarantor agrees that whenever, at any time, or from time to time, the
Guarantor shall make any payment to the Buyer on account of the Guarantor’s
liability hereunder, the Guarantor will notify the Buyer in writing that such
payment is made under this Guaranty for such purpose.

 

-2-



--------------------------------------------------------------------------------

3. Right of Set-off. The Buyer is hereby irrevocably authorized at any time and
from time to time without notice to the Guarantor, any such notice being hereby
waived by the Guarantor, to set-off and appropriate and apply any and all monies
and other property of the Guarantor, deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Buyer of any Affiliate thereof to or for the credit or the account
of the Guarantor, or any part thereof in such amounts as the Buyer may elect, on
account of the Obligations and liabilities of the Guarantor hereunder and claims
of every nature and description of the Buyer against the Guarantor, in any
currency, whether arising hereunder, under the PMH Repurchase Agreement or
otherwise, as the Buyer may elect, whether or not the Buyer has made any demand
for payment and although such Obligations and liabilities and claims may be
contingent or unmatured. The Buyer shall notify the Guarantor promptly of any
such set-off and the application made by the Buyer, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the Buyer under this paragraph are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Buyer may have.

4. Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the Buyer,
the Guarantor shall not be entitled to be subrogated to any of the rights of the
Buyer against the Seller or any other guarantor or any collateral security or
guarantee or right of offset held by the Buyer for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Seller or any other guarantor in respect
of payments made by the Guarantor hereunder, until all amounts owing to the
Buyer by the Seller on account of the Obligations are paid in full and the PMH
Repurchase Agreement is terminated. If any amount shall be paid to the Guarantor
on account of such subrogation rights at any time when all of the Obligations
shall not have been paid in full, such amounts shall be held by the Guarantor
for the benefit of the Buyer, segregated from other funds of the Guarantor, and
shall, forthwith upon receipt by the Guarantor, be turned over to the Buyer in
the exact form received by the Guarantor (duly indorsed by the Guarantor to the
Buyer, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Buyer may determine.

5. Amendments, etc. with Respect to the Obligations. The Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantor, and without notice to or further assent by the Guarantor,
any demand for payment of any of the Obligations made by the Buyer may be
rescinded by the Buyer, and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Buyer, and the PMH Repurchase Agreement, and the other PMH Documents and any
other document in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, pursuant to its terms and as the Buyer may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Buyer for the payment of the Obligations may be
sold, exchanged, waived, surrendered or released. The Buyer shall have no
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Guaranty or any property subject
thereto. When making any demand hereunder against the Guarantor, the Buyer may,
but shall be under no obligation to, make a similar demand on the

 

-3-



--------------------------------------------------------------------------------

Seller and any failure by the Buyer to make any such demand or to collect any
payments from the Seller or any release of the Seller shall not relieve the
Guarantor of its obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
the Buyer against the Guarantor. For the purposes hereof “demand” shall include,
but is not limited to, the commencement and continuance of any legal
proceedings.

6. Guaranty Absolute and Unconditional. (a) The Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Buyer upon this Guaranty or acceptance
of this Guaranty; the Obligations, and any of them, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived in reliance upon this Guaranty; and all dealings between the Seller or
the Guarantor, on the one hand, and the Buyer, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. The Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Seller or the
Guaranty with respect to the Obligations. This Guaranty shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(i) the validity or enforceability of the PMH Repurchase Agreement, the other
PMH Documents, any of the Obligations or any collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Buyer, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Seller against the Buyer, or (iii) any other circumstance
whatsoever (with or without notice to or knowledge of the Seller or the
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Seller for the Obligations, or of the Guarantor under
this Guaranty, in bankruptcy or in any other instance. When pursuing its rights
and remedies hereunder against the Guarantor, the Buyer may, but shall be under
no obligation, to pursue such rights and remedies that they may have against the
Seller or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
the Buyer to pursue such other rights or remedies or to collect any payments
from the Seller or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Seller or any such other Person or any such collateral security, guarantee
or right of offset, shall not relieve the Guarantor of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Buyer against the Guarantor. This
Guaranty shall remain in full force and effect and be binding in accordance with
and to the extent of its terms upon the Guarantor and their successors and
assigns thereof, and shall inure to the benefit of the Buyer, and successors,
endorsees, transferees and assigns, until all the Obligations and the
obligations of the Guarantor under this Guaranty shall have been satisfied by
payment in full, notwithstanding that from time to time during the term of the
PMH Repurchase Agreement the Seller may be free from any Obligations.

(b) Without limiting the generality of the foregoing, the Guarantor hereby
agrees, acknowledges, and represents and warrants to the Buyer as follows:

(i) The Guarantor hereby waives any defense arising by reason of, and any and
all right to assert against the Buyer any claim or defense based upon, an
election of remedies by the Buyer which in any manner impairs, affects, reduces,
releases, destroys and/or extinguishes the Guarantor’s (x) subrogation rights,
(y) rights to proceed against the Seller or any other guarantor for
reimbursement or contribution, and/or (z) any other rights of the Guarantor to
proceed against the Seller, against any other guarantor, or against any other
person or security.

 

-4-



--------------------------------------------------------------------------------

(ii) The Guarantor is presently informed of the financial condition of the
Seller and of all other circumstances which diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Obligations. The Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed of the Seller’s financial condition, the status of other
guarantors, if any, of all other circumstances which bear upon the risk of
nonpayment and that it will continue to rely upon sources other than the Buyer
for such information and will not rely upon the Buyer for any such information.
Absent a written request for such information by the Guarantor to the Buyer, the
Guarantor hereby waives its right, if any, to require the Buyer to disclose to
the Guarantor any information which the Buyer may now or hereafter acquire
concerning such condition or circumstances including, but not limited to, the
release of or revocation by any other guarantor.

(iii) The Guarantor has independently reviewed the PMH Repurchase Agreement and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guaranty to the
Buyer, the Guarantor is not in any manner relying upon the validity, and/or
enforceability, and/or attachment, and/or perfection of any Liens or security
interests of any kind or nature granted by the Seller or any other guarantor to
the Buyer, now or at any time and from time to time in the future.

(iv) Guarantor is not required to register as an “investment company” under the
Investment Company Act of 1940, as amended from time to time.

(c) Guarantor hereby covenants that it shall not merge, consolidate, amalgamate,
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets; provided that
Guarantor may merge or consolidate with (i) any wholly owned subsidiary of
Guarantor, (ii) any other Person if Guarantor is the surviving entity, or
(iii) with the prior written consent of the Administrative Agent, so long that,
in each case, after giving effect thereto, no Default would exist hereunder.

7. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Seller or any substantial part of its property, or otherwise, all as though such
payments had not been made.

8. Payments. The Guarantor hereby agrees that the Obligations will be paid to
the Buyer without set-off or counterclaim in U.S. Dollars.

9. Event of Default. If an Event of Default under the PMH Repurchase Agreement
shall have occurred and be continuing, the Guarantor agrees that, as between the
Guarantor and the Buyer, the Obligations may be declared to be due in accordance
with the terms of the PMH Repurchase Agreement for purposes of this Guaranty
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any such declaration as against the Seller and that, in the
event of any such declaration (or attempted declaration), such Obligations shall
forthwith become due by the Guarantor for purposes of this Guaranty.

 

-5-



--------------------------------------------------------------------------------

10. Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11. Headings. The paragraph headings used in this Guaranty are for convenience
of reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

12. No Waiver; Cumulative Remedies. The Buyer shall not by any act (except by a
written instrument pursuant to Section 13 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Buyer, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Buyer of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Buyer would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.

13. Waivers and Amendments; Successors and Assigns; Governing Law. None of the
terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Buyer, provided that any provision of this Guaranty may be waived by the
Buyer in a letter or agreement executed by the Buyer or by facsimile or
electronic transmission from the Buyer to the Guarantor. This Guaranty shall be
binding upon the personal representatives, successors and assigns of the
Guarantor and shall inure to the benefit of the Buyer and its successors and
assigns.

14. Notices. Notices delivered in connection with this Guaranty shall be given
in accordance with Section 10.04 of the PMH Repurchase Agreement.

15. Governing Law; Jurisdiction; Waivers.

(a) THIS GUARANTY AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED
TO OR IN CONNECTION WITH THIS GUARANTY, THE RELATIONSHIP OF THE PARTIES HERETO,
AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE
PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES
THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

(b) THE GUARANTOR SUBMITS ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

 

-6-



--------------------------------------------------------------------------------

(c) THE GUARANTOR CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN
SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(d) THE GUARANTOR AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS
ADDRESS SET FORTH HEREIN OR AT SUCH OTHER ADDRESS OF WHICH EACH OTHER PARTY
HERETO SHALL HAVE BEEN NOTIFIED IN WRITING, EXCEPT THAT WITH RESPECT TO THE
INDENTURE TRUSTEE, CALCULATION AGENT, PAYING AGENT AND SECURITIES INTERMEDIARY,
SERVICE OF PROCESS MAY ONLY BE MADE AS REQUIRED BY APPLICABLE LAW;

(e) THE GUARANTOR AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND

(f) THE GUARANTOR WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

16. Integration; Counterparts. This Guaranty represents the agreement of the
Guarantor with respect to the subject matter hereof, and there are no promises
or representations by the Buyer relative to the subject matter hereof not
reflected herein. This Guaranty may be executed in any number of counterparts,
each of which so executed will be deemed to be an original, but all such
counterparts will together constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page to this Guaranty by facsimile or
other electronic means shall be effective as delivery of a manually executed
counterpart of this Guaranty.

17. Third Party Beneficiaries. Each of the Secured Parties and the
Administrative Agent shall be a third party beneficiary of this Guaranty and
shall be entitled to enforce the Guarantor’s Obligations hereunder to the same
extent as if it was a signatory hereto.

18. Acknowledgments. The Guarantor hereby acknowledges that:

(a) The Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other PMH Documents;

(b) The Buyer does not have any fiduciary relationship to the Guarantor, the
Guarantor does not have any fiduciary relationship to the Buyer and the
relationship between the Buyer and the Guarantor is solely that of surety and
creditor;

 

-7-



--------------------------------------------------------------------------------

(c) no joint venture exists between the Buyer and the Guarantor or among the
Buyer, the Seller and the Guarantor;

(d) this Guaranty is “a security agreement or arrangement or other credit
enhancement” that is “related to” and provided “in connection with” the PMH
Repurchase Agreement and each Transaction thereunder and is within the meaning
of Sections 101(38A)(A) and 741(7)(A)(xi) of the Bankruptcy Reform Act of 1978,
11 U.S.C. §§ 101 et seq., as amended (the “Bankruptcy Code”), and is therefore,
to the extent of damages in connection with the PMH Repurchase Agreement,
measured in accordance with Section 562 of the Bankruptcy Code, (i) a
“securities contract” as that term is defined in Section 741(7)(A)(xi) of the
Bankruptcy Code and (ii) a “master netting agreement” as that term is defined in
Section 101(38A) of the Bankruptcy Code; and

(e) The Buyer’s right to cause the termination, liquidation or acceleration of,
or to offset or net termination values, payment amounts or other transfer
obligations arising under or in connection with the PMH Repurchase Agreement and
this Guaranty is in each case a contractual right to cause the termination,
liquidation or acceleration of, or to offset or net termination values, payment
amounts or other transfer obligations arising under or in connection with this
Guaranty as described in Sections 362(b)(6), 362(b)(27), 555 and/or 561 of the
Bankruptcy Code.

19. Each of the following events or circumstances shall constitute an “Event of
Default” under this Guaranty:

(a) For any reason, this Guaranty at any time shall not be in full force and
effect in all material respects or shall not be enforceable in all material
respects in accordance with its terms, or Guarantor or any Affiliate of
Guarantor shall seek to disaffirm, terminate, limit or reduce its obligations
hereunder.

(b) A material breach by Guarantor of the representation or warranty in
Section 6(b)(iv) hereof, if not cured within thirty (30) days following the
occurrence of such breach.

(c) Breach of the covenant in Section 6(c) hereof.

[Signature page follows]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

By:   /s/ Pamela Marsh   Name: Pamela Marsh   Title: Managing Director,
Treasurer

Signature Page to Guaranty